Case 2:12-cv-00572-JRG Document 511 Filed 01/24/20 Page 1 of 1 PageID #: 13717



(ORDER LIST:   589 U.S.)


                           FRIDAY, JANUARY 24, 2020


                            ORDER IN PENDING CASE


19A766      HENRY SCHEIN, INC. V. ARCHER AND WHITE SALES, INC.


                  The application for stay presented to Justice Alito and by

            him referred to the Court is granted, and the proceedings in the

            United States District Court for the Eastern District of Texas,

            case No. 2:12-cv-572, are stayed pending the timely filing and

            disposition of a petition for a writ of certiorari. Should the

            petition for a writ of certiorari be denied, this stay shall

            terminate automatically. In the event the petition for a writ of

            certiorari is granted, the stay shall terminate upon the sending

            down of the judgment of this Court.

                  Justice Ginsburg would deny the application.
